Citation Nr: 1139268	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  04-13 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction, to include erectile dysfunction, claimed on a direct basis and as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for sleep disorder, to include sleep apnea, claimed on a direct basis and as secondary to PTSD. 

3.  Entitlement to service connection for gastrointestinal condition, to include gastroesophageal reflux disease (GERD), claimed on a direct basis and as secondary to PTSD.

4.  Entitlement to service connection for hypertension, claimed on a direct basis and as secondary to PTSD. 

5.  Entitlement to service connection for diabetes mellitus, claimed on a direct basis, as secondary to PTSD, and on a presumptive basis including based on herbicide agent (Agent Orange) exposure. 

6.  Entitlement to service connection for diabetic retinopathy. 

7.  Entitlement to service connection for diabetic peripheral neuropathy. 

8.  Entitlement to service connection for sixth cranial nerve palsy, claimed on a direct basis, as secondary diabetes mellitus, and on a presumptive basis including based on herbicide agent exposure. 

9.  Entitlement to service connection for anemia, claimed on a direct basis, as secondary diabetes mellitus, and on a presumptive basis including based on herbicide agent exposure. 

10.  Entitlement to service connection for decreased kidney function, claimed on a direct basis, as secondary diabetes mellitus, and on a presumptive basis including based on herbicide agent exposure. 

11.  Entitlement to an increased evaluation for PTSD, currently rated 50 percent disabling. 

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Dan Schechter



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1968 to October 1969. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from a decision of July 2007 by the Department of Veterans Affairs (VA) Lincoln, Nebraska, Regional Office (RO). 

In a rating decision of February 2003, service connection was denied for radiation exposure, asbestos exposure, hypertension, and diabetes mellitus.  In April 2003, the RO denied benefits under the provisions of 38 U.S.C. § 1151  for hypertension. In a notice of disagreement (NOD) dated in May 2003, the Veteran's attorney (at that time) specified the issues on appeal were service connection for hypertension pursuant to 38 U.S.C. § 1151, service connection for diabetes mellitus, and service connection for right and left knee conditions.  Because the NOD listed service connection for hypertension, the Board finds it to be a timely NOD to the February 2003 denial of service connection for hypertension as well as the denial of service connection for diabetes mellitus. 

In January 2004, the RO issued a statement of the case (SOC) on the issues of compensation under 38 U.S.C. § 1151 for hypertension and service connection for diabetes mellitus.  In an appeal dated in March 2004, the Veteran asserted that his diabetes and hypertension were caused by his posttraumatic stress disorder (PTSD). 

In January 2004, the RO denied service connection for the right and left knee conditions. An appeal of those issues is not of record. 

Service connection for post-traumatic stress disorder was granted by an August 2004 rating decision. 

In a letter dated in June 2005, the Veteran requested service connection for several conditions on a direct basis and possibly secondary to any service-connected disability. These included service connection for sexual dysfunction, a gastrointestinal condition, and a sleep disorder.  He also requested service connection for tinnitus due to noise exposure in service.  He additionally claimed service connection for diabetic peripheral neuropathy and diabetic retinopathy, both claimed as secondary to diabetes mellitus.  In August 2005, he also claimed service connection for sixth cranial nerve palsy secondary to diabetes mellitus. 

In January 2007, the Board noted that the Veteran had withdrawn his claim for benefits under 38 U.S.C. § 1151  and the claim for service connection for diabetes mellitus was subject to a stay. 

In a decision dated in July 2007, the RO denied TDIU, service connection for tinnitus, service connection for a sleep disorder as secondary to PTSD, service connection for a gastrointestinal condition as secondary to PTSD, service connection for sexual dysfunction as secondary to PTSD, service connection for chloracne as a result of exposure to herbicides, service connection for hypertension as secondary to PTSD, service connection for diabetes mellitus as secondary to PTSD, a rating in excess of 30 percent for PTSD, and service connection for a lung condition.  It should be noted that while the first page of the decision listed the issues simply as service connection, the discussion portion of the decision listed these issues as secondary service connection.  Decisions were deferred on claims for compensation for sixth cranial nerve palsy, diabetic retinopathy, diabetic peripheral neuropathy, decreased kidney function, and compensation for anemia. 

The Veteran's attorney on his behalf entered a timely notice of disagreement with the July 2007 decision.  In December 2007, the RO issued a SOC on the issues of TDIU, service connection for tinnitus, service connection for a sleep disorder secondary to PTSD, service connection for a gastrointestinal condition secondary to PTSD, service connection for sexual dysfunction secondary to PTSD, service connection for chloracne as a result of exposure to herbicides, service connection for hypertension secondary to PTSD, evaluation of PTSD, and whether new and material evidence had been submitted to reopen a claim of service connection for a lung condition. 

In a letter dated in October 2008, the Veteran stated that he wanted to withdraw all of his compensation claims secondary to PTSD. 

In a November 2008 decision, the Board found that the Veteran had withdrawn his claims for service connection for sexual dysfunction, a sleep disorder, gastrointestinal condition, hypertension, and diabetes mellitus, and dismissed the appeals.  The Board denied service connection for chloracne, tinnitus, the request to reopen a claim of service connection for asbestos related lung disorder, a rating in excess of 50 percent for PTSD, and TDIU. The Veteran's attorney appealed to the United States Court of Appeals for Veterans Claims (Court).  By a Joint Motion for Remand (Joint Motion) filed by the Secretary and the appellant and approved by a February 2010 Court Order, the Board's October 2008 decision as it pertained to the claims for service connection for sexual dysfunction, a sleep disorder, gastrointestinal condition, hypertension, and diabetes mellitus was vacated, and the Board was ordered to fulfill the instructions of the Joint Motion.  The appeal to the Court as to the remaining issues was dismissed, preserving the Board's denial of those claims. 

In April 2009, the RO addressed issues it had previously deferred.  It denied service connection for diabetic retinopathy, diabetic peripheral neuropathy, sixth cranial nerve palsy, anemia, and decreased kidney function. The Veteran responded with a timely notice of disagreement in May 2009.  The RO issued a SOC in September 2009, and the Veteran submitted  a substantive appeal in October 2009.  Thus, these issues were then properly before the Board for appellate review.

The Board in August 2010, including responsive to the February 2010 Joint Motion, remanded all the issues then before it on appeal.  Those issues now return to the Board for further review.

The RO in April 2011 addressed the Veteran's most recent claim for an increased evaluation for PTSD, denying an increase above the 50 percent previously assigned.  The RO then also denied the Veteran's claim for TDIU.  The Veteran in June 2011 submitted a notice of disagreement with these denials of increased rating for PTSD, and of TDIU, thereby initiating appeals of those denials.  38 C.F.R. §§ 20.200, 20.201 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that together with other statements and evidence submitted by the Veteran's authorized representative in April 2011 in support of his claims, the representative submitted a letter from the Social Security Administration (SSA) dated in November 2010 informing of a finding of entitlement to Medicare benefits based on the Veteran's need for kidney dialysis.   This award of disability benefits requires VA to obtain medical records underlying that disability award, because such records may be relevant to the issues on appeal.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As such, these medical records must be obtained for association with the claims file, prior to adjudication of appealed claims before the Board.  

The claims of entitlement to service connection for sexual dysfunction (later also characterized as erectile dysfunction), sleep disorder (recently diagnosed including upon VA examination in September 2010 as sleep apnea), a gastrointestinal condition (recently characterized including upon September 2010 VA examination as gastroesophageal reflux disease (GERD)), hypertension, and diabetes mellitus, have all been claimed including as secondary to service-connected PTSD.  The Board in its now vacated November 2008 decision recognized that the Veteran had previously withdrawn his claims for service connection as secondary to diabetes mellitus, inclusive of claims for service connection for sexual dysfunction, sleep disorder, gastrointestinal condition, hypertension, and diabetes mellitus.  The Board then dismissed those claims.  However, the February 2010 Court-approved Joint Motion vacated the Board's decision to the extent of its dismissal of those service connection claims, because while the Veteran in an October 2008 submission had withdrawn his claims as secondary to PTSD, he had not withdrawn his claims on other bases.  The Joint Motion found the Board still obligated to address the service connection claims on a direct basis, citing Robinson v. Shinseki, 557 F.3d 1355   (Fed. Cir. 2009); Comer v. Peake, 552 F.3d 1362   (Fed Cir. 2009).  The Board accordingly remanded these appealed service connection claims in August 2010, including for VA examination addressing the claims on a direct basis.  Relevant to the present state of these claims, however, the Board notes that the vacating of the Board's November 2008 decision as to these claims did not preserve the dismissal of the claims under the theory of entitlement as secondary to PTSD.  Hence, these claims as secondary to PTSD are not dismissed, and continue as a basis of the present appeal.  The Veteran's representative in July 2010 submissions explicitly addressed these claims - for service connection for sexual dysfunction, sleep disorder, gastrointestinal condition, hypertension, and diabetes mellitus - based on entitlement to service connection as secondary to PTSD, submitting both argument and evidence supportive of theories of entitlement as secondary to service-connected PTSD.  

Specifically, the Veteran's representative in July 2010 submitted multiple medical articles or abstracts of medical articles, a transcript of medical testimony before the Department of Health and Human Services (HHS), as well as other medical articles obtained from websites, all tending to suggest or otherwise support a correlation between PTSD and either development of other diseases, or aggravation of such other diseases.  These diseases addressed included sexual dysfunction, sleep apnea, gastrointestinal disorders, hypertension, and diabetes mellitus.  While such medical treatise-type evidence is insufficient to establish a causal link between the Veteran's PTSD and diseases which he claims as secondary to PTSD, it provides an indication of the possibility of such a link, thereby warranting a medical opinion addressing the question.  

As delineated in 38 C.F.R. § 3.159(c)(4) (2011), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements consisting of an event, injury, or disease in service; evidence of current disability; the medical evidence of record not containing sufficient competent medical evidence to decide the claim; and the Veteran indicating that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Such VA examination requirements are generally also applicable to secondary service connection claims.  Thus, diseases the subject of the current appeal claimed including as secondary to PTSD should be addressed by VA medical opinion based on these medical-research-based indications of possible causal associations between PTSD and the claimed disorders.  

The Veteran was already afforded a VA examination addressing his claimed disorders including as secondary to PTSD conducted by VA medical examiner J.C.J. on September 20, 2010.  Unfortunately, this examiner failed to note or address the medical literature submitted in July 2010 addressing the possibility of a causal link between PTSD and the Veteran's claimed disorders.  Rather, the examiner merely noted that there was no medical literature supporting such links to the claimed disorders.  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2011).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, an addendum opinion by this examiner is in order, to be informed by review of the medical literature contained or cited within the July 2010 submissions. 

The Board notes that following upon its August 2010 remand, two daughters of the Veteran submitted statements presenting arguments that the Veteran had been exposed to herbicide agents (to include Agent Orange) while stationed aboard the USS Coral Sea, in the course of his duties loading bombs including chemical bombs, and in the course of activities including drinking and bathing in water aboard ship that was filtered sea water, which was allegedly likely contaminated with herbicide agents.  

In order to establish presumptive service connection for a disease, such as diabetes mellitus, associated with exposure to certain herbicide agents, the following must be shown: (1) that the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e) ; and (3) that the disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(6) , 3.309(e) (2011). 

Under the applicable law discussed above, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307(a)(6)(iii) .  The interpretation of the quoted language has been the subject of extensive litigation. The Federal Circuit Court has held that, in order for the presumption of service connection based upon herbicide exposure to apply, a Veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of that country.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  The Veteran's service personnel records reflect that he was deployed aboard the USS Coral Sea, a large aircraft carrier and hence not a vessel which would have ventured into inland waterways of Vietnam.  
 
Thus, the arguments put forth by the Veteran's daughters notwithstanding, absent evidence that the Veteran set foot in Vietnam or traveled in the inland waterways of Vietnam during his Vietnam era service, presumptive exposure to herbicide agents is not for application, and neither is presumptive service connection based on such exposure.  Id.; 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e).  

The Veteran or those authorized to act on his behalf may still submit evidence to support service connection on such basis, including affirmative evidence of herbicide agent exposure in service as well as medical opinion evidence linking such exposure to current disease.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's appealed claims for service connection for diabetic peripheral neuropathy, diabetic retinopathy, 6th cranial nerve palsy, anemia, and decreased kidney function, all claimed including as secondary to claimed diabetes mellitus, are necessarily intertwined with the appealed claim for service connection  for diabetes mellitus.  They must thus be the subject of remand, together with the diabetes mellitus claim.   The Court has held that a claim which is inextricably-intertwined with another claim which remains undecided and pending before the VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

The Veteran's claim for an increased evaluation for PTSD and his claim for TDIU were denied by an April 2011 RO rating action.  The Veteran in June 2011 submitted a notice of disagreement with the April 2011 denial of those claims.  The RO has yet to issue a responsive Statement of the Case (SOC).  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c) (2011) ) and requires further action.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2011).  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal. 38 C.F.R. § 20.200 (2011).  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim.  Associate any records or response received with the claims file, and undertake any reasonable indicated development.  

2.  Obtain and associate with the claims file records underlying the determination awarding the Veteran Medicare benefits based on the need for kidney dialysis, as informed by the November 2010 SSA determination letter contained within the claims file.   

3.  Thereafter, the RO should issue a statement of the case to the Veteran addressing the claims of entitlement to an increased rating for PTSD, and entitlement to TDIU, if it has not already issued such an SOC.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b) (2011).  Then, as to each of these two claims, only if the appeal is timely perfected is the issue to be returned to the Board for further appellate consideration, if otherwise in order.

4.  Also after completion of Remand instructions 1 and 2, return the claims file to the VA examiner J.C.J. who conducted the September 20, 2010 VA examination for compensation purposes, for preparation of an addendum report to the September 20, 2010 VA examination.  The examiner should address claims for service connection for sexual dysfunction to include erectile dysfunction, sleep disorder to include sleep apnea, a gastrointestinal condition to include GERD, and diabetes mellitus.  The claims file including a copy of this Remand must be made available to the examiner for preparation of this addendum report.  The examiner should do the following:

a.  The examiner is advised that an addendum is necessitated by additional argument and evidence submitted by the Veteran's representative in July 2010.  The representative then provided arguments, with citation of relevant medical literature, to support causal links between PTSD and claimed disorders inclusive of sexual dysfunction to include erectile dysfunction, sleep disorder to include sleep apnea, a gastrointestinal condition to include GERD, and diabetes mellitus.  The representative also then provided copies of multiple medical articles or abstracts of medical articles, a transcript of medical testimony before the Department of Health and Human Services (HHS), as well as less scholarly medical articles obtained from websites directed at lay audiences, all tending to suggest or otherwise support a correlation between PTSD and either development of other diseases, or aggravation of such other diseases.  It is these arguments and supporting medical literature which the examiner must address in the addendum opinions.  

b.  Thus, while appropriately addressing the submitted or cited medical literature and other submissions of July 2010, the examiner should again answer the following: 

(1)  Separately for each claimed disorder - sexual dysfunction to include erectile dysfunction, sleep disorder to include sleep apnea, a gastrointestinal condition to include GERD, and diabetes mellitus - the examiner should address whether it is at-least-as-likely-as-not that the Veteran's PTSD caused or substantially contributed to the development of the claimed disorder, or aggravated (permanently increased in severity) the claimed disorder, or, alternatively, whether such causation or aggravation between PTSD and the claimed disorder is unlikely.  The examiner should separately address evidence both for and against the such causation or aggravation by PTSD for each of these claimed disorders, and why the examiner found that the greater weight of the evidence was for causation or aggravation, against, or in equipoise.  

(2)  Alternatively, for each claimed disorder, the examiner is at liberty to find that further examination or testing is required in this case to address whether it is at-least-as-likely-as-not that PTSD caused or aggravated the claimed disorder.  However, the examiner must provide a complete explanation why this is so.  

c.  To formulate the required opinions, the examiner must necessarily address the Veteran's PTSD, as opposed to PTSD generally, and this should be informed by a review of evidence within the claims file inclusive of VA examination and treatment records, as well as the Veteran's assertions of PTSD symptoms.  In so doing, the examiner should address the Veteran's assertions of symptoms of PTSD as documented within the claims file.  The examiner should note that the Veteran is competent, for VA benefits purposes, to make cognizable assertions of past symptoms and of his recollections of past medical statements or past injuries.  Such statements need not necessarily be supported by independent evidence to be supportive of the claim.  Rather, they are to be considered based on their credibility, and if found credible, they are to be weighed together with other evidence of record.  See 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1372, 1376   (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").  Thus, the examiner is required to consider the Veteran's assertions of PTSD, the credibility of these assertions, and if found credible to consider them in the examiner's determination as to whether the Veteran's PTSD is causally related to claimed disorders.  The examiner cannot simply discount the Veteran's assertions based on the absence of independent corroboration of symptoms or on the absence of independent corroboration of other pertinent assertions.  

d.  The examiner should consider all pertinent evidence, including medical and lay evidence, and the credibility of such evidence.  When addressing the credibility of the Veteran's statements, the examiner should clearly articulate his/her conclusions about the credibility of the statements, and the reasons for those conclusions.  

e.  Note:  The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  Note:  The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

g.  All opinions provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folders, and the discussion of pertinent evidence.  If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

5.  If in his addendum report to the September 20, 2010, examination, VA examiner J.C.J. concludes that a further examination is needed to address one or more of the claimed disorders, or if the addendum report does not satisfactorily address the points posed in Remand instruction 4, above, then a further VA examination for compensation purposes addressing the Veteran's claimed questions of causation or aggravation by PTSD of the Veteran's claimed disorder(s) should be carried out.  For such further examination, the questions posed in Remand instruction 4 that were not satisfactorily answered by the requested addendum to the September 20, 2010, examination report by examiner J.C.J. should be addressed.  

6.  Thereafter, readjudicate the ten remanded service connection claims de novo.  If any benefit sought by any of the ten remanded service connection claims is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

